      Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.22 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GREGORY ACKERS, an individual,                    Case No.: 21-CV-1010 JLS (DEB)
12                                    Plaintiff,
                                                       ORDER DISMISSING PLAINTIFF’S
13   v.                                                FIRST AMENDED COMPLAINT
                                                       WITHOUT LEAVE TO AMEND
14   ALEJANDRO MAYORKAS; CENTER
     FOR DISEASE CONTROL; and
15                                                     (ECF No. 5)
     GOVERNOR GAVIN NEWSOM,
16                                 Defendants.
17
18         Presently before the Court is Plaintiff Gregory Ackers’s First Amended Complaint
19   (“FAC,” ECF No. 5). Plaintiff, proceeding pro se, filed an amended complaint against
20   Secretary of Homeland Security Alejandro Mayorkas and California Governor Gavin
21   Newsom (collectively, “Defendants”). Plaintiff alleges that Defendants are involved in a
22   scheme related to immigration that involves “Slavery, Concubinage, Indentured Servitude
23   & Child Trafficking.” See FAC at 1. The Court previously dismissed Plaintiff’s complaint
24   as frivolous. See ECF No. 4. Having carefully considered Plaintiff’s FAC and the
25   applicable law, the Court DISMISSES Plaintiff’s FAC WITHOUT LEAVE TO
26   AMEND.
27   ///
28   ///

                                                   1
                                                                            21-CV-1010 JLS (DEB)
     Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.23 Page 2 of 6



 1                    SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)
 2   I.    Standard of Review
 3         Because Plaintiff is proceeding in forma pauperis (“IFP”), his FAC requires a pre-
 4   answer screening pursuant to 28 U.S.C. § 1915(e)(2). See, e.g., Lorretz v. Jewish Fed’n,
 5   No. 12-CV-1055-BEN NLS, 2012 WL 1850957, at *1 (S.D. Cal. May 18, 2012) (screening
 6   amended complaint filed by plaintiff proceeding IFP and pro se and noting screening is
 7   “mandatory”); accord Contreras v. Vazquez, No. 09CV1267-IEG(CAB), 2009 WL
 8   3248088, at *2 (S.D. Cal. Oct. 7, 2009) (noting, as to amended complaint, that, “as the
 9   Court indicated when it dismissed in part Plaintiff’s original complaint, the Court is under
10   a continuing duty to dismiss an in forma pauperis case ‘any time’ the Court determines
11   that the action ‘fails to state a claim on which relief may be granted’” and engaging in
12   screening) (citing 28 U.S.C. § 1915(e)(2)(B)(ii)).
13         Under 28 U.S.C. § 1915(e)(2), the Court must sua sponte dismiss a complaint, or
14   any portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages
15   from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir.
16   2000) (en banc). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
17   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
18   903, 920 n.1 (9th Cir. 2014) (citations omitted).
19         “The standard for determining whether a plaintiff has failed to state a claim upon
20   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
21   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
22   1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint “contain sufficient factual
23   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
24   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
25   1121. Detailed factual allegations are not required, but “[t]hreadbare recitals of the
26   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
27   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
28   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial

                                                    2
                                                                                  21-CV-1010 JLS (DEB)
      Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.24 Page 3 of 6



 1   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 2   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 3   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
 4   Further, “[w]hile factual allegations are accepted as true, legal conclusions are not.”
 5   Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *3 (E.D. Cal. June
 6   28, 2012) (citing Iqbal, 556 U.S. at 678). Courts cannot accept legal conclusions set forth
 7   in a complaint if the plaintiff has not supported his contentions with facts. Id. (citing Iqbal,
 8   556 U.S. at 679).
 9         Courts have a duty to construe a pro se litigant’s pleadings liberally. See Karim-
10   Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The district court should
11   grant leave to amend if it appears “at all possible that the plaintiff can correct the defect,”
12   unless the court determines that “the pleading could not possibly be cured by the allegation
13   of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en banc) (citing
14   Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995); Balistreri v. Pacifica Police Dep’t,
15   901 F.2d 696, 701 (9th Cir. 1990)).
16   II.   Plaintiff’s Factual Allegations
17         In his FAC, Plaintiff alleges “that untold thousands of these young females, from all
18   corners of the world, are being illicitly trafficked across international & state borders, for
19   the express purpose of criminality.” FAC ¶ 4. Plaintiff alleges that “roughly, 25% of
20   detainee/refugees” are victims of sex trafficking. Id. at 1. Plaintiff asserts that “elected &
21   unelected American politicians (alongside their cohorts in a corrupt media) have taken
22   great pains to conceal from the American public; that Slavery, Concubinage, Indentured
23   Servitude & Child Trafficking are being transported across International & U.S. boundaries
24   by the above-named politicians.” Id. Plaintiff alleges that “Dft Mayorkas, in acting as an
25   unelected co-conspirator, enacts NEGLIGENCE alongside Dft Newsom in re; these
26   egregious activities.” Id. ¶ 4 (emphasis in original). Based on these facts, Plaintiff asserts
27   claims against Defendants for (1) violation of 8 U.S.C. § 1231 (detention and removal of
28   ///

                                                    3
                                                                                  21-CV-1010 JLS (DEB)
         Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.25 Page 4 of 6



 1   aliens ordered removed); (2) human trafficking in violation of 18 U.S.C. § 2421; (3) breach
 2   of contract; (4) breach of fiduciary duty; and (5) negligence. FAC ¶¶ 3–7.
 3            The Court finds that Plaintiff’s FAC is frivolous. A complaint is frivolous when
 4   “the facts alleged rise to the level of the irrational or the wholly incredible, whether or not
 5   there are judicially noticeable facts available to contradict them.” Denton v. Hernandez,
 6   504 U.S. 25, 25–26 (1992). “[A] complaint . . . is frivolous where it lacks an arguable basis
 7   either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). To determine
 8   whether a complaint is frivolous, the court need not accept the allegations as true, but must
 9   “pierce the veil of the complaint’s factual allegations,” id. at 327, to determine whether
10   they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at 33 (quoting Neitzke,
11   490 U.S. at 328).
12            This Court finds no rational factual basis for Plaintiff’s claims. Plaintiff has sued
13   public government figures and alleges a criminal conspiracy of sex trafficking for which
14   there are no tangible alleged facts. See generally FAC. The laws cited do not provide an
15   appropriate cause of action for a private citizen to bring a lawsuit.1 The Court finds that
16   Plaintiff “lacks an arguable basis” for bringing this case. Neitzke, 490 U.S. at 325.
17   Plaintiff’s allegations are conspiracy theories that “rise to the level of the irrational or the
18   wholly incredible.” Denton, 504 U.S. at 33. Based on the entirety of the FAC, the Court
19   finds Plaintiff’s allegations irrational, delusional, and wholly incredible.
20   ///
21
22
     1
       Plaintiff brings claims pursuant to 8 U.S.C. § 1231 and 18 U.S.C. § 2421. Regarding § 1231, the statute
23   explicitly precludes a private right of action. See 8 U.S.C. § 1231(a)(4)(D) (precluding a private right of
24   action to force any state or federal official “to compel the release, removal, or consideration for release or
     removal of any alien”). Regarding § 2421, nothing indicates a legislative intent to create private causes
25   of action for violations of this statute. See generally 18 U.S.C. § 2421. “[I]ndividuals rarely have an
     implied private cause of action for violations of criminal statutes.” Tuomela v. Waldorf-Astoria Grand
26   Wailea Hotel, No. CV 20-00117 JMS-RT, 2020 WL 3490027, at *2 (D. Haw. June 26, 2020) (citations
     omitted); see also Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, 511 U.S. 164, 190 (1994)
27   (“[W]e refuse[ ] to infer a private right of action from ‘a bare criminal statute’ . . . [a]nd we have not
28   suggested that a private right of action exists for all injuries caused by violations of criminal prohibitions.”
     (quoting Cort v. Ash, 422 U.S. 66, 80 (1975))).

                                                            4
                                                                                               21-CV-1010 JLS (DEB)
     Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.26 Page 5 of 6



 1         Furthermore, the Court finds that Plaintiff does not have standing to bring the present
 2   action. In order to bring a case in federal court, a plaintiff must demonstrate he or she has
 3   “standing.” U.S. Const., Art. III; Clapper v. Amnesty Intern. U.S.A., 568 U.S. 398, 408
 4   (2013). The United States Supreme Court has explained the concept of standing as follows:
 5                To establish Article III standing, an injury must be concrete,
                  particularized, and actual or imminent; fairly traceable to the
 6
                  challenged action; and redressable by a favorable ruling.
 7                Although imminence is concededly a somewhat elastic concept,
                  it cannot be stretched beyond its purpose, which is to ensure that
 8
                  the alleged injury is not too speculative for Article III purposes—
 9                that the injury is certainly impending. Thus, we have repeatedly
                  reiterated that “threatened injury must be certainly impending to
10
                  constitute injury in fact, and that [a]llegations of possible future
11                injury” are not sufficient.
12
13   Clapper, 568 U.S. at 409 (internal citations and quotations omitted). Plaintiff does not
14   allege that he personally experienced any of the violations about which he is complaining.
15   See generally FAC. Therefore, Plaintiff lacks standing to assert the present claims. See
16   Powers v. Ohio, 499 U.S. 400, 410 (1991) (“[A] litigant must assert his or her own legal
17   rights and interests, and cannot rest a claim to relief on the legal rights or interests of third
18   parties.”). For this reason, the Court lacks jurisdiction to hear Plaintiff’s claims. Hoffmann
19   v. Pulido, 928 F.3d 1147, 1152 (9th Cir. 2019) (“[A] dismissal for lack of standing is a
20   dismissal for lack of subject-matter jurisdiction[.]”).
21         Having determined that the FAC is frivolous as a matter of law and Plaintiff lacks
22   standing to bring the asserted claims, the Court DISMISSES Plaintiff’s FAC. See Lopez,
23   203 F.3d at 1127 n.8.
24                                          CONCLUSION
25         Based on the foregoing, the Court DISMISSES Plaintiffs’ First Amended
26   Complaint (ECF No. 5). Because amendment would be futile, dismissal is WITHOUT
27   LEAVE TO AMEND. See Lopez v. Smith, 203 F.3d 1122, 1127 n.8 (9th Cir. 2000) (en
28   banc) (noting that if a claim is classified as frivolous, “there is by definition no merit to the

                                                     5
                                                                                   21-CV-1010 JLS (DEB)
     Case 3:21-cv-01010-JLS-DEB Document 6 Filed 09/13/21 PageID.27 Page 6 of 6



 1   underlying action and so no reason to grant leave to amend.”).       Further, the Court
 2   CERTIFIES that an IFP appeal from this Order would be frivolous and therefore would
 3   not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See Miller v. Penish, No.
 4   3:16-CV-3078-AJB-MDD, 2017 WL 1094083, at *5 (S.D. Cal. Mar. 23, 2017) (citations
 5   omitted). Because this concludes the litigation in this matter, the Clerk of the Court
 6   SHALL CLOSE the file.
 7         IT IS SO ORDERED.
 8   Dated: September 13, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                           21-CV-1010 JLS (DEB)
